DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed May 7, 2021.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Allowable Subject Matter
Claims 1, 3-8 and 12-23 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Chae et al. (US 9,733,423 B2)		Choi et al. (US 9,793,512 B2)
Kim (US 8,610,349 B2)			Naijo (US 2016/0104856 A1)
Oh et al. (US 10,236,471 B2)		Park et al. (US 9,941,335 B2)
Park et al. (US 10,050,227 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




IMS
June 15, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822